      CASE 0:16-cv-02401-SRN-HB Document 636 Filed 07/13/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA




 GRUPO PETROTEMEX, S.A. DE                 )
 C.V. and DAK AMERICAS LLC,                )     Civil Action No. 16-cv-02401 SRN/HB
                                           )
                      Plaintiffs,          )     POLYMETRIX’S MEORANDUM OF
 v.                                        )     LAW IN SUPPORT OF EXPEDITED
                                           )     MOTION PURSUANT TO
                                           )     FED.R.CIV.P. 30(b)(4)
 POLYMETRIX AG,                            )
                                           )
                      Defendant.           )
                                           )




       Defendant Polymetrix AG (“Polymetrix”) submits this memorandum of law in

support of its motion pursuant to Fed.R.Civ.P. 30(b)(4) for an order that the previously

noticed depositions of Polymetrix’s witnesses be taken during the week of August 3,

2020 by remote videoconference with the witnesses physically located in Switzerland.

       Rule 30(b)(4) of the Federal Rules of Civil Procedure provides:

              (b) Notice of the Deposition; Other Formal Requirements.

                                    *     *          *

                     (4) By Remote Means. The parties may stipulate—or
                     the court may on motion order—that a deposition be
                     taken by telephone or other remote means. For the
                     purpose of this rule and Rules 28(a), 37(a)(2), and
                     37(b)(1), the deposition takes place where the
                     deponent answers the questions.



                                               -1-
      CASE 0:16-cv-02401-SRN-HB Document 636 Filed 07/13/20 Page 2 of 4




       During the status conference on April 17, 2020:

              The Court instructed the parties to promptly initiate the
              Hague Convention process required to enable them to
              conduct the depositions by videoconference, while continuing
              to monitor changes in travel restrictions and public health
              guidance that could permit the depositions to be taken legally
              and reasonably safely outside of Switzerland, either in person
              or by videoconferencing means, sooner than they could be
              arranged through the Hague Convention process. In other
              words, the Court instructed the parties to pursue all three
              potential options, with the object of employing the one that
              could accomplish the depositions most expeditiously while
              still complying with the law and public health guidance.


[ECF No. 587].

       In accordance with the Court’s instruction, the parties jointly filed an application

with the Swiss Federal Department of Justice and Police (“FDJP”) for the appointment of

Commissioners under Chapter II of the Convention of 18 March 1970 on the Taking of

Evidence Abroad in Civil or Commercial Matters (“Hague Convention”). The FDJP

granted the parties’ request and authorized the depositions of Polymetrix’s witnesses to

be conducted by means of video conferencing in Switzerland. [ECF No. 618-2].

       In further accordance with the Court’s instruction at the April 17, 2020 status

conference, the parties continued to monitor changes in travel restrictions and public

health guidance to determine whether it would be possible to take the depositions “legally

and safely outside of Switzerland, either by videoconferencing means of in person.” To

that end, the parties updated the Court on the travel restrictions and public health

guidance for the United States, United Kingdom and European Union countries. [ECF

Nos. 629 and 631]. In its July 26, 2020 letter to the Court, Polymetrix explained that it
                                             -2-
     CASE 0:16-cv-02401-SRN-HB Document 636 Filed 07/13/20 Page 3 of 4




was not possible to take the depositions in person in the United States, United Kingdom

or European Union countries. [ECF No. 629].

       In their July 29, 2020 response letter, while conceding that it was not possible to

take the depositions in person in the United States, United Kingdom or any European

Union countries, GPT/DAK contended that St. Maarten “may be a viable option where

the depositions of Polymetrix can take place in person.” [ECF No. 631 at 1].

Polymetrix’s witnesses will not agree to travel from Switzerland to St. Maarten for

depositions. Moreover, since the Court indicated in no uncertain terms during the July 9,

2020 case management conference that it was not going to order any witnesses to travel

during the COVID-19 pandemic, Polymetrix will not explain the reasons why St.

Maarten is not a “viable option.”

       Because there are no viable options to take the Polymetrix depositions in person in

the near future due to the COVID-19 pandemic, Polymetrix respectfully requests that the

Court order pursuant to Rule 30(b)(4) that the Polymetrix depositions be taken by remote

videoconference with the witnesses physically located in Switzerland beginning August

3, 2020. In that regard, Polymetrix respectfully requests the Court order that the

individual depositions of Messrs. Polyakov, Müller and Christel be taken on August 3-5,

2020, with each deposition being limited to one day of 7 hours on the record as provided

by Fed.R.Civ.P. 30(d)(1) and the Amended Scheduling Order. [ECF No. 431 at 3].

Polymetrix further requests the Court order that the Rule 30(b)(6) deposition of

Polymetrix be taken on August 6-7, 2020 and be limited to 14 hours on the record as

provided by the Amended Scheduling Order. [ECF No. 431 at 4]. Finally, Polymetrix

                                            -3-
     CASE 0:16-cv-02401-SRN-HB Document 636 Filed 07/13/20 Page 4 of 4




requests the Court order that all of the depositions be taken during normal business hours

in Switzerland, i.e., between 9:00 a.m. and 5:00 p.m. CEST.



Dated: July 13, 2020                              Respectfully Submitted,

                                                  DERGOSITS & NOAH LLP


                                             By: /s/ Todd A. Noah
                                                Todd A. Noah (Pro Hac Vice)
                                                One Embarcadero Center, Suite 350
                                                San Francisco, CA 94111
                                                (415) 705-6377
                                                tnoah@dergnoah.com

                                                  FAEGRE DRINKER BIDDLE
                                                  & REATH LLP
                                                  Bernard E. Nodzon, Jr., MN Bar No.
                                                  032422X
                                                  2200 Wells Fargo Center
                                                  90 South Seventh Street
                                                  Minneapolis, MN 55402-3901
                                                  (612) 766-7000
                                                  bj.nodzon@faegredrinker.com

                                                  Attorneys for POLYMETRIX AG




                                            -4-
